DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Note that base claims 1 & 2 appear to recite multiple methods which may be distinct, and therefore, should be separated into separate claims.  Nonetheless, base claims 1 & 2 are confusing, and should be rewritten.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 7-9, 20, 22, 28, 33 & 34, drawn to methods of assessing risk/ diagnosing whether a subject is afflicted with an α-synucleinopathy comprising assessing whether a test compound/epitope binds to leukocyctes from a subject with a neurological disorder.  Note that methods directed to different goals (e.g., tauopathy) will be restricted into different groups.  Nonetheless, this group is being currently being interpreted as to being directed to assessing or diagnosing an α-synucleinopathy.
Group II, claim(s) 14, drawn to immunosuppressant methods of treating leukocyctes in patients with an α-synucleinopathy disorder.   
Group III, claim(s) 31, 32 & 36, drawn to compounds comprising a structurally definable epitope peptide, and kits thereof.  Note that a single epitope product must be elected, in order to be fully responsive to this election (not species) requirement.

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I is directed to methods of assessing risk/ diagnosing whether a subject is afflicted with an α-synucleinopathy and/or Parkinson’s Disease, which is the first claimed invention.  However, because Sulzer et al. (WO 2015/157,117 A2) teach a method of assessing risk/ diagnosing whether a subject is afflicted with Parkinson’s disease and/or an α-synucleinopathy, as indicated in the original search report, no special technical feature exists for Group I as defined by PCT Rule 13.2, because it does not define a contribution over the prior art.  Group II is drawn to methods having different goals, method steps and starting materials, which do not require each other for their practice and do not share the same or a corresponding technical feature. The technical features of Group III are drawn to structurally different products, which do not share the same or a corresponding technical feature.  Note that PCT Rule 13 does not provide for multiple products or methods within a single application.  Because the technical feature of Group I is not a special technical feature, and because the technical features of the Group II-III inventions are not present in the Group I claims, unity of invention is lacking.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
 
This application contains claims directed to the following patentably distinct species:
single definable epitope, for example, as recited in claims 31 & 32, by its unique SEQ ID NO.  Note that a single epitope/test compound must be elected in order to be fully responsive to this species election requirement.  However, overlapping epitopes/SEQ ID NOs may be rejoined.
b)	a single immunosuppressive compound, as recited in claim 14.  Note that a single immunosuppressive “approved” compound /“epitope peptide” must be elected, in order to be fully responsive to this species election requirement, if Group II is elected.
The species are independent or distinct because each species is structurally and/or functionally distinct.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, all claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species is structurally and functionally distinct with different independent uses. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  

An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Friday, from 9:00 AM to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        February 17, 2021